Citation Nr: 1539361	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  10-31 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma

THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for a right knee disability.

2.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection a right hand disability.  

3.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for an upper back disability.

4.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for a lower back disability.

5.  Entitlement to service connection for a right knee disability.

6.  Entitlement to service connection for a right hand disability.

7.  Entitlement to service connection for an upper back disability.

8.  Entitlement to service connection for a lower back disability.

REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran served on active duty with the United States Army from September 1973 to October 1993. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In June 2015, the Veteran testified during a hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing has been associated with the claims file

As will be discussed further below, the Board finds that new and material evidence sufficient to reopen the previously denied claims for service connection for right hand, right knee, upper back, and lower back disabilities has been received.  The Board is granting this aspect of the Veteran's appeal.  The reopened claims for service connection for these disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In an unappealed decision dated in April 1994, a claim for service connection for a right knee disability was denied.  The denial was affirmed in an unappealed January 2008 rating action; no new and material evidence pertinent to this claim was received by VA within one year from the dates that the RO mailed notice of the adverse determinations to the Veteran.

2.  In an unappealed decision dated in January 2008, claims for service connection for right hand, upper back, and lower back disabilities were denied and no new and material evidence pertinent to these claims was received by VA within one year from the date that the RO mailed notice of the adverse determination to the Veteran.

3.  Evidence received since the January 2008 rating decisions is new and raises a reasonable possibility of substantiating the underlying claims of service connection for right knee, right hand, upper back, and lower back disabilities. 


CONCLUSIONS OF LAW

1.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for a right knee disability.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

2.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for a right hand disability.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for an upper back disability.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

4.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for a lower back disability.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has satisfied its duty to assist and notify the Veteran in apprising him as to the evidence needed to substantiate, and in obtaining evidence pertinent to, his claims to reopen the previously denied issue of entitlement to service connection for right knee, right hand, upper back and lower back disabilities.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  With regard to these claims to reopen, the Board is granting in full the benefit sought on appeal.  Thus, without deciding that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 


Law and Analysis

In an April 1994 rating decision, the RO denied service connection for a right knee disability on the basis that the Veteran's complaints of right knee arthritis were not confirmed by X-ray evidence nor were they supported by medical evidence in service evidence.  He did not appeal this adverse determination, nor did he submit new and material evidence within a year following this decision.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  The decision therefore became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2015).

In January 2008, the RO affirmed the denial of service connection for a right knee disability on the basis that new and material evidence had not been submitted to reopen the claim.  The RO also denied service connection for arthritis of the right hand, upper back, and lower back on the basis that there was no evidence that these conditions occurred in military service or were manifest to a compensable degree within 1 year following active duty.  The Veteran did not appeal this adverse determination, nor did he submit any additional evidence within a year following this decision.  Id.  

In June 2009, the Veteran sought to reopen these claims.  The current appeal arises from the RO's November 2009 rating decision that continued the previous denials of service connection for right knee, right hand, upper back, lower back disabilities.  As noted above, regardless of the RO's actions, the Board must still determine whether new and material evidence has been received in this matter.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).

When an unappealed rating decision by the RO becomes final, that claim may only be reopened by the submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014).  When determining whether a claim should be reopened, the Board performs a two-step analysis.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new" and "material."  38 U.S.C.A. § 5108; Smith v. West, 12 Vet. App. 312 (1999).

Also, if VA finds that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a Veteran's claim in light of all evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

VA regulation defines "new" as existing evidence not previously submitted.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., at 117.

The Board finds that new and material evidence has been submitted since the last final rating decision in January 2008 to reopen the claims for service connection.  As noted above, the RO essentially determined that the medical evidence did not establish that the Veteran had right knee, right hand, upper back, or lower back disabilities that were related to his military service.  The evidence of record at the time consisted of service treatment records, which are entirely negative for complaints or findings of symptoms indicative of a right hand, upper back, or lower back disabilities.  Although these records do show the Veteran complained of right knee arthritis at his retirement physical in 1993, this finding was not confirmed by X-ray.  Post-service treatment records document the Veteran's history of degenerative joint/disc disease of the cervical and lumbar spine since 2005, 12 years after service discharge.  These records do not contain any evidence of right hand or right knee disabilities, including arthritis, confirmed by X-ray.  

Since the January 2008 rating decision, newly-received evidence includes outpatient treatment records show diagnoses of osteoarthritis in both hands and both knees.  See clinical record from Reynolds Army Community Hospital, dated June 2, 2009.  In addition a physical therapist concluded the Veteran had degenerative arthritis throughout his body, including the cervical and lumbar spine, which may be a result of his 20-year military service.  See Medical Opinion dated, June 2, 2009 from A. J. La Sorsa, PT.  As such, the evidence is new, in the sense that it was not of record when the RO last adjudicated the claims.  It is also material because it indicates current diagnoses and evidence suggesting their relationship to service- which was not of record at the time of the prior final decision in January 2008.  

Other newly-received evidence includes the Veteran's testimony from the June 2015 Board hearing.  At that time he provided his account of various in-service accidents in which he injured his right hand, right knee, and back.  He also testified that he has had continuous hand, knee, and back problems since service.  The Veteran is competent to report the onset of multiple joint pain during and after service since it is within the realm of lay experience and observation.  See generally Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  His personal testimony is also material because it addresses the onset of relevant symptoms during active duty and the continuation of those symptoms since active duty.  Per the criteria of Shade, the new evidence is material, and thus sufficient, to reopen the previously denied claims.  

Accordingly, the claims are reopened.  38 U.S.C.A. § 5108.  However, rather than immediately readjudicating the claims on its underlying merits, the Board finds that a remand is necessary for further development. 


ORDER

New and material evidence having been received, the claim for service connection for a right knee disability is reopened, and to this extent only, the appeal is granted.

New and material evidence having been received, the claim for service connection for a right hand disability is reopened, and to this extent only, the appeal is granted.

New and material evidence having been received, the claim for service connection for an upper back disability is reopened, and to this extent only, the appeal is granted.

New and material evidence having been received, the claim for service connection for a lower back disability is reopened, and to this extent only, the appeal is granted.


REMAND

In light of the Board's finding that the previously denied claims for service connection for right hand, right knee, upper back, and lower back disabilities are reopened, the underlying issue must be considered on a de novo basis.  The Board finds that the evidence currently of record is insufficient to decide the claims and that further evidentiary development is therefore needed before a decision can be reached on the merits.

As noted above, the Veteran has credibly provided testimony that he first experienced multiple joint problems during service.  He also contends that he injured his right hand and back when he was hit by a tailgate.  While he denies any specific knee injury in service, he relates his complaints of pain to the wear and tear of 20 years of the physical rigors of military service.  He argues that he developed right knee problems from the wear and tear from his military experiences, including running in combat boots and jumping up and down from vehicles.  

Service treatment records show the Veteran did not indicate any specific right hand or back complaints or symptomatology during service, and none are documented.  Although he did indicate a history of right knee arthritis at his retirement physical in 1993, this finding was not confirmed by X-ray evidence.

Presently the Veteran has multilevel degenerative joint/disc disease of the cervical and lumbar spine and diagnoses of localized osteoarthritis of the right hand and right knee.  See clinical records from Reynolds Army Community Hospital dated in November 2005, February 2007, May 2008, and June 2009.  As noted previously the Veteran's physical therapist has indicated that MRI findings revealed degenerative arthritis throughout the Veteran's body, which may be a result of his 20-year military service.  

Unfortunately, the evidence of record does not necessarily provide a clear picture of any relationship between the Veteran's current right hand, right knee, and back, problems and his military service.  Therefore a medical opinion is needed addressing the etiology and onset of his current disabilities.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all clinical records, both VA and non-VA, pertaining to treatment of the Veteran for his right hand, right knee, neck, and back symptoms that are not already in the claims file.  

2.  Then, schedule the Veteran for a VA examination regarding his right hand, right knee, neck, and back, conditions.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  All indicated tests and studies should be performed (e.g., X-rays), and the examiner should review the results of any testing prior to completing the report. 

The examiner should clearly identify all right hand, right knee, and back disabilities present and provide an opinion whether any diagnosed right hand, right knee, upper back or lower back disorder, including the previously diagnosed degenerative disc/joint disease of the spine and osteoarthritis of the right knee and right hand, is at least as likely as not (a degree of probability of 50 percent or higher), related to any incidents, symptoms, or treatment that the Veteran experienced or manifested during service, or is in any other way causally related to military service.  

In providing an opinion, the examiner is asked to carefully consider the objective medical findings in the service treatment records.  Then, based on what is medically known about musculoskeletal disorders, he/she should discuss the likelihood that wear and tear activities would result in diagnoses of osteoarthritis of the right hand and right knee and degenerative joint/disc disease of the spine.  The examiner should remain mindful of the fact that the Veteran is competent to say he injured himself during service, and had pain in service, even if the injuries or complaints of pain are not actually documented in service treatment records, and that these assertions must be considered in formulating the requested opinion.  He/She should also set forth medical reasons for accepting or rejecting the Veteran's reports (lay observations) concerning having sustained such injuries during service.

Rationale for all requested opinions shall be provided.  If the examiner cannot render an opinion without resorting to mere speculation, a full and complete explanation for why an opinion cannot be rendered should be provided.

3.  After the above actions are completed, if the claims are not fully granted, a supplemental statement of the case should be issued and the claims file should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


